Citation Nr: 0110576	
Decision Date: 04/11/01    Archive Date: 04/23/01	

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pterygium.

3.  Entitlement to an increased initial (compensable) rating 
for deviated nasal septum.

4.  Entitlement to an increased initial (compensable) rating 
for angioedema of the lower lip.

5.  Entitlement to an increased rating for left knee 
reconstruction, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased initial rating for sinus 
disability with headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1991 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A March 1996 RO decision granted service connection for low 
back strain with disc space narrowing at L5-S1, and assigned 
a noncompensable evaluation.  The veteran perfected an appeal 
regarding the evaluation assigned.  A February 1999 RO 
decision granted a 10 percent evaluation for the veteran's 
service-connected low back disability.  In a December 1999 
statement the veteran indicated that he agreed with the 
10 percent evaluation assigned for his service-connected low 
back disability.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (2000).  The Board accepts the 
veteran's December 1999 written statement as a withdrawal of 
his substantive appeal with respect to the issue of an 
increased rating for his service-connected low back 
disability.  Accordingly, the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
disability is no longer in appellate status and will not be 
considered by the Board at this time.  

Service connection has been granted for angioedema of the 
lower lip.  Entitlement to an increased evaluation for this 
disability is currently in appellate status.  In a 
December 1999 statement the veteran indicates that he has 
eczema that affects parts of his body other than his lower 
lip and indicates a desire to be considered for compensation 
for these symptoms as well.  The issue of entitlement to 
service connection for eczema and urticaria for parts of the 
body other than the lower lip is referred to the RO for its 
consideration.  


FINDING OF FACT

The veteran does not currently have pterygium that is related 
to active service. 


CONCLUSION OF LAW
Pterygium was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
the initial denial of the claim of entitlement to service 
connection for pterygium indicates that the claim was denied 
as being not well grounded, and the VCAA eliminates the 
concept of a well-grounded claim, the record reflects that 
the veteran and his representative have been provided 
statements of the case informing them of the evidence 
necessary to substantiate the claim of entitlement to service 
connection for pterygium.  Further, the veteran has been 
afforded a personal hearing and treatment records that have 
been indicated to exist and be relevant have been obtained.  
The veteran has also been afforded a VA examination to 
determine whether or not he currently has pterygium.  With 
consideration of the development that has been accomplished, 
as well as the notification that has been provided, the Board 
concludes that the record supports a finding that, although 
the denial of service connection for pterygium was indicated 
to be on a not well-grounded basis, this claim was, in fact, 
treated as well grounded and assistance was provided to the 
veteran in development of this claim.  This assistance 
included the above referenced examination and obtaining of 
treatment records as well as providing the veteran multiple 
opportunities to submit statements and appear for a personal 
hearing.  There is no indication that any additional relevant 
records exist that are not currently a part of the record 
before the Board, or that any additional notification to the 
veteran is needed.  Therefore, the Board concludes that it 
may now proceed, without prejudice to the veteran, to decide 
the issue of entitlement to service connection for pterygium 
since the VA has complied with the VCAA because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Two service medical records, dated in mid-March 1995, reflect 
an assessment of pterygia.  The report of a December 1995 VA 
general medical examination reflects that the examiner 
indicated that he was on unable to find a pterygium.  A 
March 1996 VA treatment record indicates that the veteran had 
dryness of the eyes, but does not indicate that any pterygium 
was present.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 303(d).  

There is evidence that the veteran had pterygium during his 
active service.  However, there is no competent medical 
evidence indicating that the veteran has pterygium subsequent 
to his discharge from active service and there is competent 
medical evidence indicating that he does not have pterygium 
subsequent to his discharge from active service.  The veteran 
has offered his testimony and statements indicating his 
belief that he currently has pterygium and that he has 
symptoms related thereto.  However, the veteran, as a lay 
person, is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, the veteran's statements are not considered 
probative evidence to diagnose whether he currently has 
pterygium.  In light of the record reflecting competent 
medical evidence that he does not currently have pterygium 
and no competent medical evidence indicating that he 
currently has pterygium, a preponderance of the evidence is 
against a finding that the veteran currently has pterygium.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for pterygium because 
it is not shown to currently exist.  


ORDER

Service connection for pterygium is denied.


REMAND

A September 1996 RO decision denied service connection for 
disability manifested by memory loss and disability 
manifested by chest pain.  In a December 1996 statement the 
veteran indicates his disagreement with this denial.  The 
record does not indicate that a statement of the case has 
been issued.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist, and notify 
claimants regarding their claims. 

The veteran has consistently reported pain associated with 
his service-connected left knee disability, but the 
examination reports of record, do not indicate whether there 
would be any further loss of range of motion due to pain, 
fatigability, or flare-ups.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Miami, Florida, and request 
copies of all records relating to 
treatment of the veteran from August 1999 
until the present. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his 
service-connected left knee disability.  
All indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected left knee 
reconstruction, including setting forth 
in degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's 
service-connected left knee could 
significantly limit the functional 
ability of the affected joint during 
flareups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected left 
knee disability, the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The examiner is also requested to 
characterize the degree of any 
instability of the veteran's left knee.  
The examiner is further requested to 
indicate whether scars that are related 
to surgery of the veteran's left knee are 
superficial, poorly nourished, have 
repeated ulceration, are tender and 
painful on objective demonstration, or 
limit the function of any part.  If it is 
determined that they limit the function 
of any part, that part and the extent of 
limitation should be identified.  A 
complete rationale should be provided for 
all opinions offered.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the existence and etiology of any 
currently manifested hypertension.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has 
hypertension and, if so, whether it is at 
least as likely as not that his 
hypertension existed during active 
service, was manifest to a degree that 
required medication within one year of 
separation from active service, or is 
related to active service.  A complete 
rationale should be provided for all 
opinions offered.  

4.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of his 
service-connected angioedema of the lower 
lip.  All necessary tests and studies 
should be accomplished and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected 
angioedema of the lower lip.  Color 
photographs should be taken and 
associated with the veteran's claims 
file.  A complete rationale should be 
provided for all opinions offered.  

5.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature and extent of his 
sinus condition with headaches and his 
deviated nasal septum.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
deviated nasal septum results in 
50 percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side or whether it 
results in marked interference with 
breathing space.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's sinusitis with 
headaches results incapacitating episodes 
and, if so, the frequency of those 
episodes, purulent discharge or crusting 
reflecting purulent discharge.  The 
examiner is also requested to comment on 
whether the veteran's sinusitis with 
headaches requires antibiotic treatment 
and, if so, the duration of the 
antibiotic treatment.  The examiner is 
also requested to comment on whether the 
veteran's sinusitis with headaches 
results in nonincapacitating episodes 
characterized by headaches, pain, and 
purulent discharge or crusting and, if 
so, the frequency of these 
nonincapacitating episodes.  A complete 
rationale should be provided for all 
opinions offered.  

6.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
disability manifested by memory loss and 
service connection for disability 
manifested by chest pain.  The statement 
of the case should reflect full 
consideration of the VCAA.  All 
appropriate appellate procedures should 
then be followed.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

8.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues on appeal, with appropriate 
consideration of the rating criteria in 
effect prior to and from October 7, 1996, 
as this relates to the veteran's 
service-connected deviated nasal septum 
and sinus condition with headaches.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


